Citation Nr: 1221618	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-33 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to December 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

A hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is related to his service (to include as due to exposure to acoustic trauma therein).


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A September 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) are associated with the claims file and pertinent postservice treatment records identified have either been secured (or certified to be unavailable).   Virtual VA was reviewed, and contains no pertinent documents.  A request for records from VA Medical Center (VAMC) Bonham for the period of January 1, 1970 to December 31, 1971 received a response that no such records are available.  It has been certified that any such records are unavailable, that all procedures to obtain them were correctly followed, and that any further attempt would be futile.  The Veteran has indicated that records of hearing tests he was provided by his private physicians have been destroyed.  Dr. W.E.D., has twice replied to RO requests stating he has no records pertaining to the Veteran.  The Veteran has also alleged that he had a hearing test when he worked for E.S., Inc. in 1973 and was found to have noise trauma-related hearing loss; he indicated that those records were destroyed.  

In March 2008 the Veteran was afforded a VA examination.  The Board finds the report of the examination to be adequate for rating purposes, as the examiner expressed familiarity with the pertinent medical history and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any available evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a Veteran's discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of postservice evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends that his current bilateral hearing loss resulted from exposure to noise he sustained working as an aircraft mechanic in service.  His service records confirm that his military occupational specialty was jet engine mechanic, the duties of which likely exposed him to substantial levels of hazardous noise in service.  It is not in dispute that he was exposed to noise trauma in service.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis pertaining to hearing loss.  Audiometry on a July 1968 hearing conservation data reference audiogram found hearing within normal limits bilaterally (all puretone thresholds ranging between 0 and 20 decibels).  Audiometry on November 1970 service separation examination found hearing within normal limits bilaterally (all puretone thresholds ranging between -0 and 10 decibels).  

Postservice treatment records include private treatment records, which include reports of audiometry conducted in November and December 2005 in conjunction with treatment for left ear effusion.  The audiometry was interpreted as showing moderate sensorineural hearing loss (SNHL) in the right ear and mild to profound mixed loss in the left ear.  The private provider did not offer comment regarding the etiology of the hearing loss.  

On March 2008 VA audiological examination, the Veteran related that he was an aircraft mechanic in service and sustained substantial noise trauma (despite the use of ear protection), and that after service he worked for an aerospace company for two years and for General Dynamics for three (performing only office work with no significant exposure to noise during that five year period).  He then worked for E-Systems for 22 years in a quiet environment.  He denied any history of recreation noise exposure (shooting or hunting).  

The examiner noted that the Veteran had completely normal audiometric thresholds recorded prior to military enlistment, and about midway through his military service.  He also had completely normal audiometric thresholds recorded at separation from service.  

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
0
30
40
45
45
Left
0
25
60
65
65

Word recognition scores were 100 percent in the right ear and 92 percent in the left ear.  The diagnosis was bilateral high frequency sensorineural hearing loss.

The examiner opined that although the Veteran may feel that he has had hearing loss since he was on active duty, his contention of hearing loss that was incurred while on active duty would be sharply rebutted by more than ample service medical records which strongly show that hearing loss was not incurred in service.  He stated that there was clear and convincing evidence from the service medical records that the Veteran's current hearing loss occurred since he was separated from service in 1970.  He explained that hearing loss caused by acoustic trauma occurs within the time frame of exposure and not a number of years later.  Although the Veteran was treated by a private physician for otitis media in 2005, there was no evidence from the review of the claims file that that might have been a problem incurred while on active duty.  The Veteran had completely normal audiometric thresholds throughout military service, including separation from service.  The examiner concluded that the Veteran's current hearing loss would not be related to military service; or to military noise exposure/acoustic trauma during service.

It is not in dispute that the Veteran now has a bilateral hearing loss disability.  Such disability (as defined by regulation) was found by VA audiological examination.  However, a hearing loss disability was not manifested in service.  All audiometry in service was normal, including on service separation examination, and although the Veteran's work in service in service likely exposed him to hazardous noise levels, no complaints pertaining to hearing noise were noted.  To the extent that he may be seeking to establish that a hearing disability was manifested in service, he is not competent to do so by his own observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) . Hearing loss disability is established by audiometry, which as noted above, was normal.  See 38 C.F.R. § 3.385.  Furthermore, there is no credible evidence of continuity of hearing loss complaints (i.e., since service).  The Board notes that the Veteran alleges a finding of hearing loss at a VA hospital in 1971.  However, an exhaustive search for a record of such evaluation has proved fruitless.  It has been certified that no such record is available.  Likewise, he has alleged that private providers treated him for hearing loss in the interim (but that for the most part the providers have destroyed records of the treatment).  One provider who was identified as having treated  the Veteran beginning in 1982 has indicated that he has no record of the Veteran as a patient.  There is no objective evidence that \SNHL was manifested in the first postservice year.  The initial postservice documentation of a hearing loss (by a private provider in 2005) is simply too remote from service support any theory of continuity.  To the extent that the Veteran may be seeking to establish postservice continuity of hearing loss symptoms by his unsupported accounts, the Board finds that because they are self-service, and not credible.  Accordingly, service connection for hearing loss disability on the basis that such disability became manifest in service, and persisted, or on a presumptive basis (for SNHL as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

What remains for consideration is whether the Veteran's hearing loss disability is otherwise shown to be related to his service.  Whether a disability such as hearing loss is or is not related to remote etiological factors in service in the absence of continuity to symptoms is a medical question, beyond the capability of lay observation.  See Jandreau, 492 F.3d 1372, 1374, 1377.  

The only competent (medical) evidence in the record that addresses the matter of a nexus between the Veteran's current hearing loss and his service is the report of the March 2008 VA examiner, who opined that the Veteran's current hearing loss disability is unrelated to his service/exposure to noise trauma therein.  As the examiner (an audiologist training in diagnosing and determining the etiology of hearing loss) expressed familiarity with the record, and provided an explanation of rationale for the opinion (indicating that hearing loss due to noise trauma becomes manifest soon after the exposure to noise trauma, and observing that audiometry at separation was normal), his opinion is probative evidence in this matter.  Because there is no competent evidence to the contrary, the opinion is persuasive.   

The Veteran's own lay statements relating his hearing loss to noise trauma in service are not competent evidence.  He does not cite to any supporting medical opinion or treatise evidence.  To the extent that he attempts to do so by his accounts of what a provider told him in 1982 (i.e., that he had hearing loss due to damage of follicles in the inner ear caused from extended exposure to loud noises, working as a jet engine mechanic from 1967 to 1969) or in August 1991 (that he had damaged follicles due to exposure to loud noises and his hearing would continue to diminish), such accounts of what physicians purportedly stated are too attenuated and inherently unreliable to constitute medical (and competent) evidence.  See Robinette v. Brown,  8Vet. App. 69, 77 (1995).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hearing loss is related to his service/noise trauma therein, and therefore against his claim of service connection.  Accordingly, the benefit of the doubt rule does not apply; and the claim must be denied. 





ORDER

Service Connection for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


